Citation Nr: 9903211	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-23 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  He died on December [redacted], 1993.  
The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in May 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In September 1997, the Board remanded this case to the 
RO for further evidentiary development, which has been 
completed and the case was returned to the Board. 


REMAND

The veteran died on December [redacted], 1993, at the age of 
73 years as a result of a self-inflicted gunshot wound to the 
head, with the manner of death reported as suicide.  At the 
veteran's death, service connection had been established for 
right ear hearing loss, rated as noncompensably disabling. 

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).  Where a veteran who served for 90 days or 
more during a period of war develops a psychosis to a degree 
of 10 percent or more within one year from separation from 
such service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
3.307, 3.309 (1998).

To establish service connection for post-traumatic stress 
disorder (PTSD), medical evidence is required showing a clear 
diagnosis of PTSD, including a diagnosis of PTSD based on an 
in-service stressor, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1998). 

The evidence of record reflects that during service the 
veteran participated in numerous battles and his awards 
included the Bronze Star, Silver Star Award for gallantry, 
and the Good Conduct Medal.  His military occupational 
specialty was an ammunition non-commissioned officer, 
including charge of ammunition issued to and used by the 
unit, and serving in combat reconnaissance.  The citation for 
the Silver Star Award included that the veteran, with his 
platoon, while walking through woods under enemy artillery 
fire, unknowingly entered a mined and booby trapped section 
in the woods, and an officer and three enlisted were wounded 
by tripping wires which exploded booby traps.  The veteran 
improvised a pole and went about probing for the remaining 
mines and booby traps.  The concussion from the first mine 
which he detonated threw him violently upon the ground; he 
then continued the search, found another mine, and dug it out 
with his hands and disarmed it.  The veteran then went about 
exploding booby traps.  

While there were no pertinent complaints regarding a 
psychiatric disorder entered at service separation, in 
February 1946, immediately after service separation, the 
veteran filed a claim for service connection for a "nervous 
condition" which he indicated began in service in January 
1945.  Service connection was denied based on the finding 
that "nervousness" had not been found upon the last in-
service examination.  The veteran was not afforded a VA 
compensation examination after service.  Service connection 
was established for hearing loss incurred in service, and the 
veteran reported multiple exposure to the acoustic trauma of 
mines and artillery shells exploding and gunfire. 

In 1976, the veteran was treated for paranoid ideation, 
fearfulness, and depression.  The entry reflects that the 
veteran had been treated the previous year.  The diagnosis 
was involutional paranoid state, or questionable involutional 
depressive reaction. 

In a Statement in Support of Claim dated in October 1981, the 
veteran wrote that, because of happenings during World War 
II, his emotions had been affected, and he had experienced 
stress.  Outpatient treatment records for 1980-1981 reflect 
that he reported that his brother died on a battlefield in 
France, and that he was obsessed in part with having seen his 
brother lying on the battlefield during World War II.  He was 
diagnosed in November 1981 with severe anxiety condition, and 
in January 1982 was diagnosed with generalized anxiety 
disorder.  

In March 1982, the RO denied service connection for PTSD.  
Notwithstanding the evidence of record reflecting that the 
veteran earned the Silver Star Award and was exposed to enemy 
artillery fire, close proximity to exploding booby traps, and 
had the concussion from an exploding mine knock him violently 
to the ground; a statement that he was experiencing anxiety 
over his brother's death in service; that service connection 
had been granted for hearing loss incurred during service, 
coupled with the veteran's reporting of acoustic trauma in 
service of mines having exploded near him, the RO denied 
service connection for PTSD on the basis that there was "no 
evidence of a life threatening episode or stressor." 

In a letter received in April 1982 (a notice of disagreement 
with the March 1982 rating decision), the veteran wrote that 
he experienced mines and large shells explode very close 
beside him during service, which had damaged his hearing in 
service, and that he experienced "the torment and hell of 
the war" and getting "blown around by mines and large 
exploding shells," and that with a reconnaissance troop he 
spent a large portion of his time on the front lines.  He 
also indicated that the Silver Star Award citation, which 
reflects such events, was of record.     

In a statement received in August 1982, the veteran 
referenced having been tossed around by mines during World 
War II, and that he had some traumatic experiences during the 
war.  He wrote that he felt very strongly that he had seen 
his brother during World War II in France after his brother 
had been killed, and that he now cried easily and felt like 
he was having a breakdown.  In an attached letter, the 
veteran recounted the experiences in World War II, which 
included: damaged hearing; reconnaissance patrols on the 
front line, and the accidental death by friendly fire of a 
fellow soldier who was shot about 25 feet from the veteran, 
and whom the veteran heard pleading for help before he died; 
having the boat run out of gas, then spring a leak, while 
crossing the English Channel the night before the D-Day 
invasion; that his brother was killed in France, and that, 
from a distance of about 10 feet, he saw a dead body which 
looked like his brother, and that he later found out that his 
brother had been killed and that he felt certain that the 
body was that of his brother; that he confronted an enemy 
soldier during a night patrol; that he witnessed multiple 
bodies of dead soldiers; that he participated in gunfire 
exchange and confrontations with the enemy, and the killing 
of enemy soldiers; and recounted an incident where several 
mines exploded and dismembered other soldiers of his unit, 
that he probed the mine field with a pole and a mine 
exploded, and that he removed other mines from the ground to 
clear a way for his unit (the incident for which he received 
the Silver Star Award); that soon after this incident his 
ears hurt very badly; and that he was exposed to shelling in 
close proximity.  

In July 1983, the Board denied service connection for a 
psychiatric disorder, including PTSD, finding that PTSD had 
not been diagnosed and that nervous conditions identified 
many years after service (involutional paranoid state and 
generalized anxiety disorder) were unrelated to active 
service.  

The veteran subsequently attempted to have his claim for 
service connection for a "nervous condition" reopened.  On 
December [redacted], 1993, he died.  The certificate of death 
reflects that the veteran was 73 years of age, and that he 
died as a result of a self-inflicted gunshot wound to the 
head, a suicide.  At his death, service connection had been 
established for right ear hearing loss, rated as 
noncompensably disabling.  

A newspaper article reflects that the veteran's brother died 
in service during fighting with front line forces in France. 

A lay statement dated in July 1996 from a fellow soldier 
indicated he served with the veteran during World War II, 
that the veteran participated in the D-Day invasion, that the 
veteran told him that a dead soldier in the field looked like 
his brother, and that this fact appeared to have bothered the 
veteran, who "was very nervous through out the rest of the 
War."  He also wrote that the veteran witnessed many 
soldiers killed and dead bodies, and after the war would 
often start talking about the war. 

A lay statement dated in August 1996 from the veteran's 
pastor indicates that he felt the veteran's death was 
influenced by the traumatic experiences of service during 
World War II; that the veteran wrote an article to the paper 
about his war experiences; that he heard from other members 
of his church about the veteran having had the shock of 
finding his brother dead; that he visited the veteran in 
1993, and the veteran seemed depressed; and that the veteran 
seemed fixated on the idea of how bad the war was and how he 
had found his brother dead.

A lay statement dated in July 1996 from the appellant and 
veteran's neighbor indicates that she knew the veteran prior 
to and after service, and that the veteran was a different 
person after service; that Memorial Day, July Fourth, and 
Veterans' Day were difficult for the veteran; and that after 
his retirement the veteran was a loner and depressed person. 

In May 1996, the appellant applied for service connection for 
the cause of the veteran's death.  She contends that the 
veteran's suicidal death was "connected to his combat 
experiences during World War II," experiences which included 
that his brother had been killed in action in 1944.  She 
contends that the veteran "suffered from PTSD which resulted 
in his suicide death," and that, if the past psychiatric 
history is considered, under the diagnostic procedures used 
today, a diagnosis of PTSD would result.  The appellant 
asserts that the veteran's military citations are sufficient 
evidence of a stressful event incurred during service.  

In this regard, the Board notes that the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) has been adopted by VA.  38 C.F.R. § 4.125(a)(1998).  At 
the time of the prior Board decision in July 1983, other 
evaluative criteria for determining PTSD were in effect.  The 
earlier editions of the DSM provided for an objective 
standard as to the adequacy of reported stressful events in 
service.  In determining the sufficiency of the claimed in-
service stressors, the Board notes that there is no longer a 
requirement that the stressor be "outside the range of usual 
human experience" and be "markedly distressing to anyone," 
as required by the Diagnostic and Statistical Manual of 
Mental Disorders, third edition (DSM-III).  Instead, DSM-IV 
requires that a person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or other" and "the 
person's response involved intense fear, helplessness, or 
horror."  The adequacy of such a stressful event in service 
to support a diagnosis of PTSD is a medical determination.   
Cohen v. Brown, 10 Vet. App. 128 (1997).  

However, no medical professional has reviewed the entire 
claims file, and no medical professional has expressly or 
implicitly voiced opinions regarding whether the veteran's 
psychiatric disorder, variously diagnosed after service, 
constituted PTSD (including whether the stressors were 
adequate to cause PTSD), or whether the veteran's psychiatric 
disorders which led to his suicidal death were related to the 
reported stressful events during his military service.  Such 
opinions would assist in adjudication of this case.  A 
psychiatric opinion would be helpful regarding whether any 
psychiatric disorder the veteran had at the time of his death 
(which was etiologically related to service or previously 
described stressful events in service) was the immediate or 
underlying cause of the veteran's mental unsoundness which 
led to his committing suicide or was etiologically related 
thereto; that is, whether any such psychiatric disorder 
contributed substantially or materially to the production of 
death. 

Additionally, while the certificate of death is of record, 
there is no indication that any police report associated with 
the veteran's death was sought, and there is no indication as 
to whether a suicide note or other similar evidence is 
extant.  This should be associated with the record prior to 
any psychiatric review. 

For these reasons, the Board finds that a remand is 
appropriate to obtain a review of the entire record and a 
psychiatric opinion based thereon.  Therefore, this case is 
REMANDED to the RO for the following action:

1.  The RO should obtain from the local 
law enforcement agency any police report 
or other report that was filed in 
conjunction with investigation of the 
veteran's death.  

2.  The RO should refer the claims file 
to a VA psychiatrist for review and 
medical opinions.  After a thorough 
review of the entire claims file and the 
information contained in this remand, the 
psychiatrist should offer medical 
opinions as to whether:  a) the veteran's 
psychiatric disorder(s), variously 
diagnosed after service, included PTSD 
(if so, whether the PTSD diagnosis is 
based on the previously described or 
other stressful events that occurred in 
service), and b) whether the veteran's 
psychiatric disorders which led to his 
suicidal death were related to the 
reported stressful events during his 
military service.  

3.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the appellant's 
claim.  If the RO's determination remains 
adverse to the appellant, then the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review. 

The purpose of this remand is to obtain any additional 
relevant information or report and a medical opinion 
regarding the relationship of the veteran's psychiatric 
disorders to his military service.  The Board intimates no 
opinion as to the eventual determination to be made in this 
case. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 8 -


